Exhibit 10.1

WAIVER TO CREDIT AGREEMENT

This WAIVER TO CREDIT AGREEMENT (this “Waiver”) is entered into as of
November 22, 2010, by and among (1) DMLP, LTD., a Bahamas international business
company (“DMLP”), (2) TRANSATLANTIC EXPLORATION MEDITERRANEAN INTERNATIONAL PTY.
LTD. (ABN 35 121 104 167), an Australian proprietary company (“TEMI”), (3) TALON
EXPLORATION, LTD., a corporation duly organized and validly existing under the
laws of Bahamas (“Talon”), (4) TRANSATLANTIC TURKEY, LTD., a corporation duly
organized and validly existing under the laws of Bahamas (“TAT”, and together
with DMLP, TEMI and Talon, each a “Borrower” and, collectively, the
“Borrowers”), (5) the Guarantors (as defined in the Credit Agreement defined
herein), (6) the Lenders (as defined in the Credit Agreement defined herein) and
(7) STANDARD BANK PLC, as the administrative agent (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrowers, the Guarantors, the Lenders and the Administrative Agent
are parties to that certain Credit Agreement, dated as of December 21, 2009 (as
may from time to time be amended, supplemented, restated or otherwise modified,
the “Credit Agreement”).

WHEREAS, the parties hereto wish to waive the requirement under Section 3.2(b)
of the Credit Agreement that the Borrowing Base be redetermined (the “Interim
Redetermination Requirement”) based on the Internal Reserves Report previously
delivered to the Technical Agent and dated as of June 30, 2010 with respect to
the Hydrocarbon Interests included or to be included in the Borrowing Base and
otherwise in accordance with the provisions of Section 3 of the Credit
Agreement; provided, however, that such waiver shall in no event apply to
Borrowing Base redeterminations based on (x) Internal Reserves Reports to be
delivered as of June 30, 2011 or (y) Internal Reserves Reports to be delivered
as of June 30 in subsequent years, in each case (x) and (y) in accordance with
the provisions of Section 3.2(b) of the Credit Agreement.

WHEREAS, the Lenders agree to waive the Interim Redetermination Requirement on
the terms and subject to the conditions set forth in this Waiver.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the receipt and sufficiency of which
is acknowledged, the parties hereto agree as follows:

SECTION 1. DEFINITIONS AND INTERPRETATION

1.1 Definitions. Unless the context otherwise requires, capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement.

1.2 Interpretation. This Waiver shall be construed and interpreted in accordance
with the rules of construction set forth in Section 1.2 and Section 1.3 of the
Credit Agreement.



--------------------------------------------------------------------------------

SECTION 2. WAIVER.

2.1 Waiver. Subject to the conditions precedent set forth in Section 3, the
Lenders party hereto agree to waive the Interim Redetermination Requirement
provided that (x) no later than February 28, 2011 the Borrowers shall deliver to
the Technical Agent an Independent Reserves Report dated effective as of
December 31, 2010 (the “2010 Independent Reserves Report”) and such other
information as may be reasonably requested by the Technical Agent or any Lender
with respect to the Hydrocarbon Interests included or to be included in the
Borrowing Base and otherwise in accordance with the provisions of
Section 3.2(a)(ii) of the Credit Agreement and (y) effective from and including
January 1, 2011 until the effective date of redetermination of the Borrowing
Base based on the 2010 Independent Reserves Report and otherwise in accordance
with the provisions of Section 3.2(a)(ii) of the Credit Agreement, the Borrowing
Base shall be $37,000,000. For the avoidance of doubt, the aggregate Commitments
of all Lenders shall remain $45,000,000 after giving effect to this Waiver.

It is hereby acknowledged and agreed that the foregoing waivers shall not be
deemed to be, or construed as, a waiver of any Default or Event of Default that
may now be in existence or that may hereafter occur.

SECTION 3. CONDITIONS PRECEDENT

3.1 Conditions Precedent. The waivers referred to in Section 2 shall become
effective if:

(a) this Waiver shall have been executed by the Borrowers and the Majority
Lenders and counterparts hereof as so executed shall have been delivered to the
Administrative Agent;

(b) the Guarantors shall have consented and agreed to and acknowledged the terms
of this Waiver; and

(c) the Borrowers shall have paid all outstanding documented costs and expenses
(including invoiced legal fees), invoiced by the Administrative Agent on or
prior to the date hereof.

SECTION 4. MISCELLANEOUS

4.1 Representations and Warranties. Each Borrower, by signing below, hereby
represents and warrants to the Administrative Agent and the Lenders as follows:

(a) it is duly organized, validly existing and in good standing (if such concept
exists under the laws of its jurisdiction of organization) under the laws of its
jurisdiction of organization;

(b) the execution, delivery, and performance of this Waiver and the consummation
of the transactions contemplated hereby (i) are within its corporate powers,
(ii) have been duly authorized by all necessary corporate action, (iii) do not
contravene its constitutional documents or any Applicable Law or any of its
Contractual Obligations, and (iv) will not result in the creation or imposition
of any Lien prohibited by the Credit Agreement;

(c) no consent, order, authorization, or approval or other action by, and no
notice to or filing with, any Governmental Authority or any other Person is
required for its due execution and delivery of this Waiver, the performance of
its obligations hereunder or the consummation of the transactions contemplated
hereby;

 

2



--------------------------------------------------------------------------------

(d) it has duly executed and delivered this Waiver, and upon satisfaction of the
conditions set forth in Section 3 above, this Waiver constitutes its legal,
valid, and binding obligation, enforceable against it in accordance with its
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium, or similar law affecting
creditors’ rights generally and by general principles of equity;

(e) both before and after giving effect to this Waiver, no Default or Event of
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Waiver; and

(f) to the extent not already made above, each of the other representations and
warranties set forth in Article 6 of the Credit Agreement is true and correct in
all material respects as of the date hereof, (unless stated to relate solely to
an earlier date, in which case such representation or warranty shall be true and
correct in all material respects as of such earlier date).

4.2 Waiver of Claims. Each Borrower hereby waives and releases each of the
Secured Parties and their respective directors, officers, employees, attorneys,
affiliates and subsidiaries from any and all claims, offsets, defenses and
counterclaims of which it is aware that currently exist and can now be asserted
to reduce or eliminate all or any part of the obligation of such Borrower to
make any payments to the Secured Parties as provided in the Loan Documents, such
waiver and release being made with full knowledge and understanding of the
circumstances and effect thereof and after having consulted legal counsel with
respect thereto.

4.3 Expenses. As provided in the Credit Agreement, but without limiting any
terms or provisions thereof, each Borrower agrees to pay on demand, upon
presentation of a statement of account, all reasonable costs and expenses
incurred by the Administrative Agent in connection with the preparation,
negotiation, and execution of this Waiver, including without limitation the
reasonable costs and fees of the Administrative Agent’s legal counsel,
regardless of whether this Waiver becomes effective in accordance with the terms
hereof.

4.4 Credit Agreement Unaffected. Each reference to the Credit Agreement herein
or in any other Loan Document shall hereafter be construed as a reference to the
Credit Agreement as amended hereby. Except as herein otherwise specifically
provided, all provisions of the Credit Agreement shall remain in full force and
effect and be unaffected hereby. This Waiver is a Loan Document.

4.5 Entire Agreement. This Waiver, together with the Credit Agreement and the
other Loan Documents, integrates all the terms and conditions mentioned herein
and supersedes all oral representations and negotiations and prior writings with
respect to the subject matter hereof.

4.6 Counterparts. This Waiver may be executed in any number of counterparts, by
different parties hereto in separate counterparts and by facsimile signature,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.

 

3



--------------------------------------------------------------------------------

4.7 Governing Law. THIS WAIVER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

4.8 Submission to Jurisdiction. EACH PARTY HEREBY IRREVOCABLY CONSENTS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT SITTING IN THE BOROUGH OF
MANHATTAN, NEW YORK CITY IN ANY LITIGATION OR OTHER PROCEEDING BASED HEREON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH, ANY LOAN DOCUMENT, OR ANY COURSE
OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS
OF A SECURED PARTY OR AN OBLIGOR IN CONNECTION HEREWITH OR THEREWITH; PROVIDED,
THAT NOTHING HEREIN SHALL LIMIT THE RIGHT OF A SECURED PARTY TO BRING
PROCEEDINGS AGAINST AN OBLIGOR IN THE COURTS OF ANY OTHER JURISDICTION.

4.9 Jury Trial Waiver. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE TO THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS THEY MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING
OUT OF, UNDER, OR IN CONNECTION WITH, THIS WAIVER, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE
PARTIES IN CONNECTION HEREWITH. EACH PARTY ACKNOWLEDGES AND AGREES THAT IT HAS
RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION AND THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS WAIVER.

[Remainder of page left blank intentionally.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Waiver has been duly executed and delivered as of the
date first written above.

 

DMLP, LTD., as Borrower By:  

/s/ Matthew W. McCann

Name: Matthew W. McCann Title: Chief Executive Officer TRANSATLANTIC EXPLORATION
MEDITERRANEAN INTERNATIONAL PTY. LTD., as Borrower By:  

/s/ Matthew W. McCann

Name: Matthew W. McCann Title: Chief Executive Officer TALON EXPLORATION, LTD.,
as Borrower By:  

/s/ Matthew W. McCann

Name: Matthew W. McCann Title: Chief Executive Officer TRANSATLANTIC TURKEY,
LTD., as Borrower By:  

/s/ Matthew W. McCann

Name: Matthew W. McCann Title: Chief Executive Officer

 

5



--------------------------------------------------------------------------------

 

STANDARD BANK PLC, as Administrative Agent By:  

/s/ Ola Busari

Name: Ola Busari Title: By:  

/s/ Mark Heptinstall

Name: Mark Heptinstall Title: STANDARD BANK PLC, as a Lender By:  

/s/ Robert Anastasio

Name: Robert Anastasio Title: Senior Vice President By:  

/s/ Javier M. Rocio

Name: Javier M. Rocio Title: Managing Director BNP PARIBAS, as a Lender By:  

/s/ Stephen Paris

Name: Stephen Paris Title: Authorized Signatory By:  

/s/ Julien Rousseau

Name: Julien Rousseau Title: Executive Officer

 

6



--------------------------------------------------------------------------------

GUARANTOR ACKNOWLEDGMENT AND AGREEMENT

Each of the undersigned (the “Guarantors”) consents and agrees to and
acknowledges the terms of the foregoing Waiver to Credit Agreement, dated as of
November 19, 2010 (the “Waiver”). Each of the Guarantors further agrees that its
guarantee obligations under Article 10 of the Credit Agreement shall remain in
full force and effect and be unaffected hereby. Unless otherwise defined herein,
each capitalized term used herein and not defined herein shall have such meaning
ascribed to it in the Waiver.

Each Guarantor, by signing below, hereby waives and releases the Administrative
Agent and each of the Secured Parties and their respective directors, officers,
employees, attorneys, affiliates and subsidiaries from any and all claims,
offsets, defenses and counterclaims of which such Guarantor is aware that
currently exist and can now be asserted to reduce or eliminate all or any part
of the obligation of such Guarantor to repay the Administrative Agent and the
Secured Parties as provided in the Credit Agreement executed by such Guarantor,
such waiver and release being with full knowledge and understanding of the
circumstances and effect thereof and after having consulted legal counsel with
respect thereto.

This Guarantor Acknowledgement and Agreement shall be governed by and construed
and interpreted in accordance with, the law of the State of New York.

EACH GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES TO THE
FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS ACKNOWLEDGEMENT AND AGREEMENT AND THE WAIVER, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR
ACTIONS OF THE PARTIES IN CONNECTION HEREWITH. THE GUARANTOR ACKNOWLEDGES AND
AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION
AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES THERETO TO
ENTER INTO THE WAIVER.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Guarantor
Acknowledgment and Agreement as of the date of the Waiver.

 

TRANSATLANTIC WORLDWIDE, LTD., as Guarantor By:  

/s/ Matthew W. McCann

Name: Matthew W. McCann Title: Chief Executive Officer TRANSATLANTIC PETROLEUM
(USA) CORP., as Guarantor By:  

/s/ Matthew W. McCann

Name: Matthew W. McCann Title: Chief Executive Officer INCREMENTAL PETROLEUM
(SELMO) PTY. LTD., as Guarantor By:  

/s/ Matthew W. McCann

Name: Matthew W. McCann Title: Director TRANSATLANTIC PETROLEUM LTD., as
Guarantor By:  

/s/ Matthew W. McCann

Name: Matthew W. McCann Title: Chief Executive Officer

 

8